Citation Nr: 1421254	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1973 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating.  The Veteran appeals to the Board for a higher initial rating for PTSD. 

In a September 2011 statement (VA Form 9), the Veteran made arguments in support of service connection for hypertension, lymph node/immune system condition, gout, status post parotid gland stone removal, a heart disability with chest pain, bilateral leg condition, bilateral arm condition, sarcoidosis, headaches, peripheral nervous system condition, bilateral eye condition, liver condition, left shoulder condition, and a spine condition and a total disability rating based on individual unemployability.  It is noted that these claims were previously denied in a March 2010 RO decision.  He was given his appellate rights and he failed to timely appeal these matters.  Nevertheless, it appears he may be interested in pursuing a petition to reopen these claims.  The AMC is instructed to seek clarification of this matter. 

The appeal is REMANDED to the Regional Office.  VA will notify the appellant if further action is required.


REMAND

On a September 2011 VA Form 9 the Veteran elected a Board videoconference hearing.  However, his representative noted on a statement in May 2011 that the Veteran was incarcerated at the Joseph Harp Correctional Center in Lexington, Oklahoma.  Another VA Form 9 in September 2012 was received again noting that the Veteran was requesting a Board video conference hearing.  In October 2012 the RO sent the Veteran a letter noting that it had scheduled the Veteran for a Board video conference hearing in December 2012 at the Muskogee Regional Office.  A November 2012 letter from the Veteran's representative notes that the Veteran requested that his hearing be postponed as he was incarcerated and the security and logistical issues of bringing him to the Muskogee Regional Office had not been resolved.  (As an aside, it is noted that the Veteran did attend a VA examination in June 2011 during his period of incarceration.)

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  However, presently, it appears that the Veteran continues to be incarcerated, and as such, scheduling him for a hearing may be problematic.  As recently as October 2012, the Veteran advised the RO that he was still incarcerated.  

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e) (2012).

In light of the Veteran's and his representative's most recent statements, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated and if so, his anticipated release date. 

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal. 

(a)  If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b) (2013). 

(b)  If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference). 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  The Veteran and his representative should be notified of the time and place to report for the hearing.  

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file. 

3.  Thereafter, the matters on appeal should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


